Citation Nr: 9918102	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1996 to 
December 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 
decision of the VA RO which, in pertinent part, denied 
service connection for a right hip condition and a head 
injury.  The veteran was scheduled for a personal hearing in 
April 1998 but it was canceled at her request.  

The Board notes that, in the April 1997 RO decision, the RO 
granted service connection and a 10 percent rating for a neck 
and upper back muscle strain.  The evaluation for that 
condition is not on appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a right hip 
condition.  

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for residuals of a 
head injury.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
hip condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp 1998).

2.  The veteran's claim for service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. 
§ 5107(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Preservice medical records show that during a March-April 
1996 hospitalization for a gynecological condition, the 
veteran had migraine headaches which were treated with 
medication.

The veteran served on active duty in the Air Force from 
November 13, 1996 to December 6, 1996.  Service medical 
records show that on examination performed for enlistment 
purposes in October 1996, no abnormalities of the head or 
lower extremities were noted.  On November 30, 1996, she was 
seen at a clinic and related that yesterday morning she 
passed out and fell on her face, at that time had mild neck 
pain but did not receive treatment, and awoke on the current 
morning and had  increasing neck and upper back pain.  She 
stated that she had a history of syncope which had just been 
diagnosed and that the recent fall was due to such condition.  
On objective examination, it was noted that the veteran had a 
raised, tight shoulder gait.  It was noted that the 
extremities showed no clubbing, cyanosis, or edema.  Strength 
was 5/5.  Muscle tenderness was noted on the shoulders and 
the upper back.  Straight leg raising was negative.  On head, 
ears, eyes, nose, and throat examination, these areas were 
atraumatic.  The head was normocephalic.  Extraocular muscles 
were intact and the pupils were equal, round, and reactive to 
light.  There was no nystagmus.  Some neck and upper back 
tenderness was noted.  Such was treated with medication, 
Toradol, and heat, and she was given a temporary duty 
restriction for a couple of days.  The veteran received an 
entry-level separation due to a personality disorder.  

In December 1996, shortly after service, the veteran filed a 
claim for service connection.  She said that during service 
in November 1996 she fell and hit her head, hurting her neck 
and right hip.

On VA examination in February 1997, the veteran reported that 
she experienced 5 episodes of sudden onset dizziness during 
service which lasted for 2 or 3 days.  She said that she had 
a difficult time keeping her balance, but denied any nausea 
or vomiting.  She said that these episodes led to loss of 
consciousness that lasted for several seconds.  She related 
that she would then have a spontaneous return to 
consciousness which left her with a severe headache.  She 
said that she was treated with Toradol for the headaches.  
She indicated that she was employed as a personal care 
attendant and had not had any episodes since discharge from 
the service.  She reported intermittent pain in the posterior 
cervical spine region and the upper right scapular region.  
She indicated that her injury occurred on the anterior 
portion of the right thigh.  She complained of intermittent 
right thigh pain, without radiation.  She indicated that she 
had no employment limitations as a result of the right thigh 
pain.  She related that activities outside of work included 
walking, visiting with friends, and minimal physical 
activity.  Head, ears, eyes, nose, and throat examination was 
benign for any pathology.  Pupils were equal, round, and 
reactive to light and accommodation.  Extraocular muscles 
were intact.  No nystagmus was noted.  The examiner noted 
that the scapula and pelvis were symmetrical and her gait was 
stable and non-antalgic.  No obvious deformity to the right 
hip was noted.  Tenderness was observed with palpation of the 
lateral aspect of the right hip directly below the SI joint 
but no masses.  No discoloration to the skin or temperature 
change was noted.  The veteran exhibited no discomfort with 
internal or external rotation of the right hip.  Knee and 
ankle of the right extremity were intact without deficit.  
Neurological examination was essentially normal.  The 
diagnostic impressions were cervical levator strain, right 
side involvement; trapezial scapular strain, right dorsal 
spine region; and contusion, right hip, secondary to fall, 
slowly resolving.  The examiner believed that the veteran had 
discomfort, probably secondary to falling during one of her 
questionable syncopal episodes.  The examiner opined that the 
muscle spasms and contusions would clear.  

A February 1998 VA examination pertains to the veteran's 
service-connected neck and upper back muscle strain.  The 
examination mentions no right hip disability or residuals of 
a head injury.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for a right thigh 
condition and residuals of a head injury which she maintains 
are the result of a fall in service.  Her claims present the 
threshold question of whether she has met her initial burden 
of submitting evidence to show that her claims are well 
grounded, meaning plausible.  If she has not presented 
evidence that her claims are well grounded, there is no duty 
on the part of the VA to assist her in developing her claims, 
and the claims must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claims for service connection to be plausible or well 
grounded, they must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between the disease or injury in service and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

A.  Residuals of a Head Injury

The service medical records from the veteran's period of 
active duty in 1996 show that she reported she fell on her 
face a day earlier during a syncopal episode.  However, when 
she was seen at the service clinic, there were no objective 
signs of head trauma or residuals of a head injury.  Post-
service medical records are negative for treatment or 
diagnosis of residuals of a head injury.  The veteran did not 
report any residuals of a head injury at the 1997 VA 
examination, and no such disability was diagnosed.  

The medical evidence of record shows no current disability as 
residual to an alleged head injury.  Even if the veteran 
currently had such a disability, there is no medical evidence 
linking such to service.  Under such circumstances, the claim 
for service connection for residuals of a head injury is not 
well grounded.  Caluza, supra; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The Board notes the veteran's statements to the effect that 
she has a current disability due to a head injury suffered 
during service; as a layman, however, she has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of a current diagnosis of 
residuals of a head injury and of linkage to service, the 
claim for service connection for residuals of a head injury 
must be denied as not well grounded.  Caluza, supra; 
Rabideau, supra.  

B.  Right Hip Condition

Service medical records from late 1996 show that the veteran 
complained of neck and upper back pain after a reported fall 
from a syncopal episode.  She was treated for neck and upper 
back pain.  However, no complaints of right hip pain were 
reported and there were no abnormal objective findings with 
regard to the right hip.  At the VA examination in early 
1997, objective findings concerning the right hip were 
normal, other than for some tenderness to palpation.  The 
examiner said that a right hip contusion was slowly resolving 
and would eventually clear, although the examination findings 
do not actually describe a contusion.  Although the examiner 
opined that the veteran's right hip discomfort was probably 
secondary to falling during one of her questionable syncopal 
episodes, this statement appears to be based on the erroneous 
assumption that the veteran injured her right hip during 
service.  A physician's opinion based on an unsubstantiated 
lay history reported by the veteran is of no value in 
establishing a well-grounded claim of service connection.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Reonal v. Brown, 5 
Vet.App. 458 (1993).  

Although the veteran contends that she has a right hip 
disability and such is related to service, as a layman she is 
not competent to render an opinion regarding diagnosis or 
etiology of a disability, and thus her statements in this 
regard do not serve to make the claim well grounded.  
Espiritu, supra.  As no competent medical evidence has been 
presented which links a claimed right hip condition with 
service, as required for a well-grounded claim, the claim for 
service connection must be denied.  Caluza, supra; Grivois, 
supra.


ORDER

Service connection for a right hip disability is denied.  

Service connection for residuals of a head injury is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

